Exhibit 10.6

FORM OF RESOURCE REAL ESTATE OPPORTUNITY REIT, INC.

NOTICE OF GRANT OF RESTRICTED STOCK

(For U.S. Participants)

Resource Real Estate Opportunity REIT, Inc. (the “Company”) has granted to the
Participant an award (the “Award”) of certain shares of Stock (the “Shares”)
pursuant to the Resource Real Estate Opportunity REIT, Inc. 2020 Long-Term
Incentive Plan (the “Plan”), as follows:

 

Participant:                                Employee
ID:                                 Date of Grant: Total Number of Shares:   
                        , subject to adjustment as provided by the Restricted
Stock Agreement. Fair Market Value per Share on Date of Grant:   
$                       Vested Shares:    Except as provided in the Restricted
Stock Agreement and provided that the Participant’s Service has not terminated
prior to the applicable date, the number of Vested Shares (disregarding any
resulting fractional share) as of any date is determined by multiplying the
Total Number of Shares by the “Vested Ratio” determined as of such date, as
follows:       Vested Ratio    Upon closing of the Merger (as defined
below)                                        
                                        4/10    Upon consummation of a Liquidity
Event (as defined below)                                        
                 10/10   

“Liquidity Event” means (i) a listing of the common stock of Resource Real
Estate Opportunity REIT II, Inc., a Maryland corporation (“REIT II”), on a
national securities exchange, (ii) a sale, merger or other transaction in which
the stockholders of REIT II either receive, or have the option to receive, cash,
securities redeemable for cash, and/or securities of a publicly traded company,
or (iii) the sale of all or substantially all of REIT II’s assets where
stockholders either receive, or have the option to receive, cash or the
securities of a publicly traded company.

 

“Merger” means that transaction described in that certain Agreement and Plan of
Merger, dated as of [●], 2020, entered into by and among REIT II, RRE
Opportunity OP II, LP, a Delaware limited partnership and the operating
partnership of REIT II, Revolution I Merger Sub, LLC, a Maryland limited
liability company and a wholly owned subsidiary of REIT II, the Company and
Resource Real Estate Opportunity OP, LP, a Delaware limited partnership and the
operating partnership of REIT I.

Superseding Agreement:    None

 



--------------------------------------------------------------------------------

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Agreement and the Plan, both of which are made a part of this document,
and by the Superseding Agreement, if any. The Participant acknowledges that
copies of the Plan, the Restricted Stock Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Restricted Stock Agreement and the Plan, and
hereby accepts the Award subject to all of their terms and conditions.

 

Resource Real Estate Opportunity REIT,

INC.

  PARTICIPANT By:  

 

     

 

  [officer name]       Signature   [officer title]      

 

        Date Address:      

 

        Address        

 

 

ATTACHMENTS:

2020 Long-Term Incentive Plan, as amended to the Date of Grant; Restricted Stock
Agreement; Assignment Separate from Certificate; form of Section 83(b) Election.

 

2



--------------------------------------------------------------------------------

RESOURCE REAL ESTATE OPPORUNITY REIT, INC.

RESTRICTED STOCK AGREEMENT – PERFORMANCE

(For U.S. Participants)

Resource Real Estate Opportunity REIT, Inc. (the “Company”) has granted to the
Participant named in the Notice of Grant of Restricted Stock (the “Grant
Notice”) to which this Restricted Stock Agreement (the “Agreement”) is attached
an Award consisting of Shares subject to the terms and conditions set forth in
the Grant Notice and this Agreement. The Award has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the Resource
Real Estate Opportunity REIT, Inc. 2020 Long-Term Incentive Plan (the “Plan”),
as amended to the Date of Grant, the provisions of which are incorporated herein
by reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, and the Plan and a prospectus for the Plan
prepared in connection with the registration with the Securities and Exchange
Commission of the Shares (the “Plan Prospectus”), (b) accepts the Award subject
to all of the terms and conditions of the Grant Notice, this Agreement and the
Plan and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.



--------------------------------------------------------------------------------

3. THE AWARD.

3.1 Grant and Issuance of Shares. On the Date of Grant, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares, subject to
adjustment as provided in Section 9. As a condition to the issuance of the
Shares, the Participant shall execute and deliver the Grant Notice to the
Company, and, if required by the Company, an Assignment Separate from
Certificate duly endorsed (with date and number of shares blank) in the form
provided by the Company.

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to the issuance or vesting of the Shares) as a condition to receiving
the Shares, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the Shares issued pursuant to the Award.

3.3 Beneficial Ownership of Shares; Certificate Registration. To the extent
certificated, the Participant hereby authorizes the Company, in its sole
discretion, to deposit the Shares with the Company’s transfer agent, including
any successor transfer agent, to be held in book entry form during the term of
the Escrow pursuant to Section 6. Furthermore, the Participant hereby authorizes
the Company, in its sole discretion, to deposit, following the term of such
Escrow, for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice any or
all Shares which are no longer subject to such Escrow. Except as provided by the
foregoing and to the extent certificated, a certificate for the Shares shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant. Uncertificated Shares shall be deemed delivered
for all purposes when the Company or the Company’s transfer agent shall have
given to the participant by electronic mail (with proof of receipt) or by United
States mail, addressed to the participant, at the participant’s last known
address on file with the Company, notice of issuance and recorded the issuance
in its records (which may include electronic “book entry” records).

3.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company. Uncertificated Shares shall be accompanied by a
notation on the records of the Company or the transfer agent to the effect that
they are subject to forfeiture until such Shares are vested as provided herein.

 

2



--------------------------------------------------------------------------------

4. VESTING OF SHARES.

Shares acquired pursuant to this Agreement shall become Vested Shares as
provided in the Grant Notice. For purposes of determining the number of Vested
Shares following an Ownership Change Event, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after the Ownership Change Event.

5. COMPANY REACQUISITION RIGHT.

5.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event), including,
without limitation, any transfer to a nominee or agent of the Participant, any
Shares which are not Vested Shares (“Unvested Shares”), the Participant shall
forfeit and the Company shall automatically reacquire the Unvested Shares, and
the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).

5.2 Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 9, any and all new, substituted or additional securities or
other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Shares shall be immediately
subject to the Company Reacquisition Right and included in the terms “Shares,”
“Stock” and “Unvested Shares” for all purposes of the Company Reacquisition
Right with the same force and effect as the Unvested Shares immediately prior to
the Ownership Change Event, dividend, distribution or adjustment, as the case
may be. For purposes of determining the number of Vested Shares following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

5.3 Cash Dividends and Distributions. Cash dividends payable with respect to
Unvested Shares shall be accumulated and paid upon, or as soon as practicable
after, the vesting of the underlying Shares. The Participant shall, at the
discretion of the Company, be obligated to promptly repay to the Company upon
termination of the Participant’s Service any dividends and other distributions
paid to the Participant in cash with respect to Unvested Shares reacquired by
the Company pursuant to the Company Reacquisition Right.

 

3



--------------------------------------------------------------------------------

6. ESCROW.

6.1 Appointment of Agent. To ensure that Shares (including and any cash
dividends or distributions as provided by Section 5.3) subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.

6.2 Establishment of Escrow. The Participant authorizes the Company to deposit
the Unvested Shares with the Company’s transfer agent to be held in book entry
form, as provided in Section 3.3, and the Participant agrees to deliver to and
deposit with the Agent each certificate, if any, evidencing the Shares and, if
required by the Company, an Assignment Separate from Certificate with respect to
such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 6 (the “Escrow”). Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property (other
than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy) or any other adjustment upon a change in the capital structure
of the Company, as described in Section 9, any and all new, substituted or
additional securities or other property to which the Participant is entitled by
reason of his or her ownership of the Shares that remain, following such
Ownership Change Event, dividend, distribution or change described in Section 9,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event. The
Company shall bear the expenses of the Escrow.

6.3 Delivery of Shares to Participant. The Escrow shall continue with respect to
any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares (and any related cash dividends or distributions
payable with respect to such Shares) to the Participant. As soon as practicable
after receipt of such notice, the Agent shall cause the Shares (and any related
cash dividends or distributions payable with respect to such Shares) specified
by such notice to be delivered to the Participant, and the Escrow shall
terminate with respect to such Shares.

 

4



--------------------------------------------------------------------------------

7. TAX MATTERS.

7.1 Tax Withholding.

(a) In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares. The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 6 until the
tax withholding obligations of the Participating Company have been satisfied by
the Participant.

(b) Assignment of Sale Proceeds. Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares becoming Vested Shares on a Vesting Date as provided in the
Grant Notice.

(c) Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by withholding a number of
whole, Vested Shares otherwise deliverable to the Participant or by the
Participant’s tender to the Company of a number of whole, Vested Shares or
vested shares acquired otherwise than pursuant to the Award having, in any such
case, a fair market value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates if required to avoid liability classification of the Award
under generally accepted accounting principles in the United States.

7.2 Election Under Section 83(b) of the Code.

(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company

 

5



--------------------------------------------------------------------------------

Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).

(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code. The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

8. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the Award shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control. Except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(b) of the Plan, the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of the
Participant, assume or continue in full force and effect the Company’s rights
and obligations under the Award or substitute for the Award a substantially
equivalent award for the Acquiror’s stock. For purposes of this Section, the
Award shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and this Agreement, for each Share subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled. Notwithstanding the
foregoing, Shares acquired pursuant to the Award prior to the Change in Control
and any consideration received pursuant to the Change in Control with respect to
such shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided herein.

 

6



--------------------------------------------------------------------------------

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number and kind of shares of stock or other property
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, subject to
Section 5.3) to which Participant is entitled by reason of ownership of shares
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all shares originally acquired hereunder. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number. Such adjustments shall be determined
by the Committee, and its determination shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 9. Subject to the provisions of
this Agreement, the Participant shall exercise all rights and privileges of a
stockholder of the Company with respect to Shares deposited in the Escrow
pursuant to Section 6, including the right to vote such Shares and to receive
all dividends and other distributions paid with respect to such Shares, subject
to Section 5.3. If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11. LEGENDS.

Participant understands that the Shares have not been registered with the
Securities and Exchange Commission or the securities commission of any state and
accordingly may not be offered or sold except pursuant to an effective
registration statement or in a transaction exempt from registration. The Company
may at any time place legends referencing the Company Reacquisition Right and
any applicable federal, state or foreign securities law restrictions on all
certificates representing the Shares. The Participant shall, at the request of
the Company, promptly

 

7



--------------------------------------------------------------------------------

present to the Company any and all certificates representing the Shares in the
possession of the Participant in order to carry out the provisions of this
Section. Unless otherwise specified by the Company, each certificate or book
entry representing the Shares will bear a legend that includes, but shall not be
limited to, the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO RESTRICTIONS SET FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION
AND THE REGISTERED HOLDER, OR HIS PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON
FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”

12. TRANSFERS IN VIOLATION OF AGREEMENT.

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void. The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.

13. ACCREDITED INVESTOR

The Participant represents that he or she (i) is an “accredited investor” as
such term is defined under the Securities Act. The Participant understands and
has fully considered the risks of this investment and understands that (i) this
investment is suitable only for an investor who is able to bear the economic
consequences of losing his or her entire investment, (ii) an investment in the
Shares is a speculative investment which involves a high degree of risk of loss
by the Participant of his or her entire investment, and (iii) there are
substantial restrictions on the transferability of, and there will (for the
foreseeable future) be no public market for, the Shares, and accordingly, it may
not be possible for an indeterminate period of time to liquidate his or her
investment in the Shares (if ever). Furthermore, the Participant represents that
he or she has sufficient liquid assets so that the lack of liquidity associated
with this investment will not cause any undue financial difficulties or affect
the ability of the Participant to provide for his or her current needs and
possible financial contingencies. The Participant further represents that he or
she is sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Shares.

 

8



--------------------------------------------------------------------------------

14. MISCELLANEOUS PROVISIONS.

14.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.

14.2 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

14.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

14.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

14.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the parties may
deliver electronically any notices called for in connection with the Escrow and
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. Any and all such documents and notices may be electronically signed.

 

9



--------------------------------------------------------------------------------

(b) Consent to Electronic Delivery and Signature. The Participant acknowledges
that the Participant has read Section 14.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and notices in connection with the Escrow, as
described in Section 14.5(a). The Participant agrees that any and all such
documents requiring a signature may be electronically signed and that such
electronic signature shall have the same effect as handwritten signature for the
purposes of validity, enforceability and admissibility. The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.5(a).

14.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

14.7 Applicable Law. This Agreement shall be governed by the laws of the State
of Maryland as such laws are applied to agreements between Maryland residents
entered into and to be performed entirely within the State of Maryland.

14.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto

 

 

___________________________________________________ (_________________) shares
of the Capital Stock of Resource Real Estate Opportunity REIT, Inc. standing in
the undersigned’s name on the books of said corporation represented by
Certificate No. __________________ herewith and does hereby irrevocably
constitute and appoint ________________________________ Attorney to transfer the
said stock on the books of said corporation with full power of substitution in
the premises.

Dated:                         

 

 

Signature

 

Print Name

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Participant.



--------------------------------------------------------------------------------

SAMPLE

 

Internal Revenue Service

 

 

[IRS Service Center where Form 1040 is Filed]

 

Re:

Section 83(b) Election

Dear Sir or Madam:

The following information is submitted pursuant to section 1.83-2 of the
Treasury Regulations in connection with this election by the undersigned under
section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1.

The name, address and taxpayer identification number of the taxpayer are:

 

  Name:                                          
                                                             Address:
                                         
                                                         
                                                                                
                                  Social Security Number:
                                                                       

 

2.

The following is a description of each item of property with respect to which
the election is made:

________________ shares of common stock of Resource Real Estate Opportunity
REIT, Inc. (the “Shares”), acquired from Resource Real Estate Opportunity REIT,
Inc. (the “Company”) pursuant to a restricted stock grant.

 

3.

The property was transferred to the undersigned on:

Restricted stock grant date: ________________________

The taxable year for which the election is made is:

Calendar Year ___________

 

4.

The nature of the restriction to which the property is subject:

The Shares are subject to automatic forfeiture to the Company upon the
occurrence of certain events. This forfeiture provision lapses with regard to a
portion of the Shares based upon the continued performance of services by the
taxpayer over time.



--------------------------------------------------------------------------------

5.

The following is the fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) of the property with respect to which the election is made:

$__________________ (_____________ Shares at $__________ per Share).

The property was transferred to the taxpayer pursuant to the grant of an award
of restricted stock.

 

6.

The following is the amount paid for the property:

No monetary consideration was provided in exchange for the Shares.

 

7.

A copy of this election has been furnished to the Company, the corporation for
which the services were performed by the undersigned.

Please acknowledge receipt of this election by date or received-stamping the
enclosed copy of this letter and returning it to the undersigned. A
self-addressed stamped envelope is provided for your convenience.

 

Very truly yours,     

 

              Date:                                          
                   

Enclosures

cc: Resource Real Estate Opportunity REIT, Inc.